 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    BYRON PRATT,                                      1:19-cv-01465-SKO (PC)

12                        Plaintiff,                    ORDER DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL
13            v.
                                                        (Doc. 6)
14    UNITED STATES OF AMERICA,
15                        Defendant.
16

17           On November 25, 2019, Plaintiff Byron Pratt filed a motion seeking the appointment of

18   counsel. (Doc. 6.) Plaintiff does not have a constitutional right to appointed counsel in this civil

19   action, see Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require

20   an attorney to represent a party under 28 U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist. Court,

21   490 U.S. 296, 304-05 (1989). However, in “exceptional circumstances,” the Court may request

22   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

23           Given that the Court has no reasonable method of securing and compensating counsel, the

24   Court will seek volunteer counsel only in the most serious and exceptional cases. In determining

25   whether “exceptional circumstances exist, a district court must evaluate both the likelihood of

26   success on the merits [and] the ability of the [petitioner] to articulate his claims pro se in light of

27   the complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

28   ///
 1            In the present case, the Court does not find the required exceptional circumstances. Even

 2   assuming Plaintiff is not well versed in the law and has made serious allegations that, if proven,

 3   would entitle him to relief, his case is not extraordinary. The Court is faced with similar cases

 4   almost daily. In addition, at this stage in the proceedings, the Court cannot make a determination

 5   as to whether Plaintiff is likely to succeed on the merits.

 6            For the foregoing reasons, the Court DENIES Plaintiff’s motion for the appointment of

 7   counsel without prejudice.

 8
     IT IS SO ORDERED.
 9
10   Dated:     December 2, 2019                                   /s/   Sheila K. Oberto                .
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
